        Case 3:13-cv-01266-MMC Document 381 Filed 12/30/19 Page 1 of 6




 1   [COUNSEL LISTED IN SIGNATURE BLOCK]

 2

 3

 4

 5

 6

 7

 8

 9                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                             SAN FRANCISCO DIVISION
11

12
       STEVE ELLIS, et al.,                  ) Case No.: 3:13-cv-01266-MMC
13                                           )
                    Plaintiffs,              )
14                                           )
                          v.                 )
                                               STIPULATION ON ATTORNEYS’ FEES
15                                           )
                                               AND COSTS AND PROPOSED ORDER
       RICHARD P. KEIGWIN, JR. et al.,       )
16                                           )
                     Defendants,             )
17           and                             )
                                             )
18     BAYER CROPSCIENCE LP, et al.,         )
                                             )
19                  Defendant-Intervenors.   )
                                             )
20

21

22

23

24

25

26

27
     Case No. 3:13-cv-01266-MMC
     STIPULATION AND PROPOSED ORDER
        Case 3:13-cv-01266-MMC Document 381 Filed 12/30/19 Page 2 of 6




            This Stipulated Agreement (hereinafter, “Stipulation”) is made between Plaintiffs Steve
 1

 2   Ellis, Tom Theobald, Jim Doan, Bill Rhodes, Center for Food Safety, Beyond Pesticides, Sierra

 3   Club, and Center for Environmental Health (“Plaintiffs”) and Defendants Andrew Wheeler,

 4   Administrator of the United States Environmental Protection Agency (“EPA”), and Richard P.
 5
     Keigwin, Jr., Director of the EPA Office of Pesticide Programs(“Defendants”), all of the
 6
     foregoing referred to collectively as the “Parties.”
 7
            WHEREAS, Plaintiffs filed their original complaint on March 21, 2013, and their First
 8
     Amended Complaint on May 31, 2013, initially alleging 14 claims challenging various EPA
 9

10   registrations and other actions involving clothianidin and thiamethoxam products under the

11   Administrative Procedure Act, Endangered Species Act, and Federal Insecticide, Fungicide and
12   Rodenticide Act.
13
            WHEREAS, EPA and Defendant-Intervenors filed partial motions to dismiss in 2013,
14
     Plaintiffs voluntarily dismissed a number of their claims with prejudice on October 25, 2013, the
15
     Court granted in part and denied in part the motions to dismiss on April 18, 2014, and Plaintiffs
16

17   filed their Second Amended Complaint on May 9, 2014, alleging six claims.

18          WHEREAS, the Court granted in part and denied in part the parties’ respective motions for

19   summary judgment on liability on May 8, 2017.
20          WHEREAS, the Parties, through their authorized representatives, without final
21
     adjudication of the facts or law with respect to Plaintiffs’ claims, executed a Joint Stipulation on
22
     February 28, 2019, resolving the action; and, on May 31, 2019, the Court issued an Order
23
     approving the Parties’ stipulated notice of dismissal and retaining jurisdiction, inter alia, to
24

25   resolve any claims by Plaintiffs against the EPA Defendants for fees and costs.

26

27

28
     CASE NO. 3:13-cv-01266-MMC                      -2-
     STIPULATION AND PROPOSED ORDER
        Case 3:13-cv-01266-MMC Document 381 Filed 12/30/19 Page 3 of 6




            WHEREAS, the Parties, without any admission or final adjudication of the issues of fact
 1

 2   or law with respect to Plaintiffs’ claim for attorneys’ fees, costs, and expenses, have reached a

 3   settlement that they consider to be a lawful resolution of this claim;

 4          WHEREAS, the Parties agree that settlement of Plaintiffs’ claim to an award of attorneys’
 5
     fees, costs, and other expenses in this manner is in the interest of the parties and is an appropriate
 6
     way to resolve the claim; and
 7
            WHEREAS, the Parties enter this Stipulation without any admission of fact or law.
 8
            NOW, THEREFORE, the Parties STIPULATE and move the Court to ORDER AS
 9

10   FOLLOWS:

11          1.     Defendants agree to settle Plaintiffs’ entire claim for an award of costs, attorneys’
12   fees, and any other expenses in the above-captioned litigation for a total of $2,125,000.00 in full
13
     and complete satisfaction of any and all claims, demands, rights, and causes of action pursuant to
14
     the Endangered Species Act, 16 U.S.C. § 1540(g) and/or any other statutory or common law
15
     theory, for all attorneys’ fees, costs, and expenses incurred by Plaintiffs in this litigation through
16

17   and including the date of this Stipulation. Defendants agree to pay the entire amount by

18   Electronic Funds Transfer to an account to be specified by counsel for appropriate distribution on

19   behalf of Plaintiffs in this action. Plaintiffs will furnish counsel for Defendants with the
20   information necessary to effectuate this payment. Defendants will promptly submit the documents
21
     and information necessary for processing the $2,125,000.00 payment to the U.S. Department of
22
     the Treasury’s Judgment Fund Office. Plaintiffs shall provide confirmation of the receipt of the
23
     payment to undersigned counsel for Defendants within twenty one (21) days of receipt of the
24

25   payment.

26          2.     Plaintiffs agree to accept payment of $2,125,000.00 in full satisfaction of any and all

27   claims for attorneys’ fees and costs of litigation to which Plaintiffs may be entitled with respect to
28
     CASE NO. 3:13-cv-01266-MMC                      -3-
     STIPULATION AND PROPOSED ORDER
        Case 3:13-cv-01266-MMC Document 381 Filed 12/30/19 Page 4 of 6




     the above-captioned litigation, through and including the date of this Stipulation. Plaintiffs agree
 1

 2   that receipt of this payment from Defendants shall operate as a release of Plaintiffs’ claims for

 3   attorneys’ fees and costs in this matter, through and including the effective date of this Stipulation.

 4          3.     The Parties agree that this Stipulation was negotiated in good faith and it constitutes
 5
     a settlement of claims that were vigorously contested, denied, and disputed by the parties.
 6
            4.     The undersigned representatives of each party certify that they are fully authorized
 7
     by the party or parties they represent to execute this Stipulation.
 8
            5.     By entering into this Stipulation, Defendants do not waive any right to contest fees
 9

10   claimed by Plaintiffs, or their counsel, including the hourly rate, in any future litigation. Further,

11   this Stipulation as to attorneys’ fees and costs has no precedential value and shall not be used as
12   evidence by any party in any other attorneys’ fees litigation.
13
            6.     Nothing in this Stipulation shall be interpreted as, or shall constitute, a commitment
14
     or requirement that Defendants are obligated to pay any funds exceeding those available, or take
15
     any action in contravention of the Anti-Deficiency Act, 31 U.S.C. § 1341, or any other
16

17   appropriations law.

18          7.     Plaintiffs acknowledge that under 31 U.S.C. §§ 3711, 3716, 26 U.S.C. § 6402(d), 31

19   C.F.R. §§ 285.5, 901.3, and other authorities, the United States intends to offset against the
20   attorneys’ fee award Plaintiffs’ delinquent debts to the United States, if any. See Astrue v. Ratliff,
21
     560 U.S. 586 (2010).
22
            8.     Accordingly, the Parties jointly and respectfully request the Court’s approval of this
23
     Stipulation and the Order below.
24

25          IT IS SO STIPULATED.

26

27

28
     CASE NO. 3:13-cv-01266-MMC                      -4-
     STIPULATION AND PROPOSED ORDER
         Case 3:13-cv-01266-MMC Document 381 Filed 12/30/19 Page 5 of 6




           Dated: December 23, 2019.    Respectfully Submitted,
 1

 2

 3                           
 4

 5
                                                GEORGE A. KIMBRELL*
 6                                              AMY VAN SAUN*
                                                Center for Food Safety
 7                                              2009 NE Alberta St., Suite 207
                                                Portland, OR 97211
 8                                              T: 971-271-7372
                                                Email: gkimbrell@centerforfoodsafety.org
 9
                                                        avansaun@centerforfoodsafety.org
10
                                                Counsel for Plaintiffs
11
                                                * Admitted Pro Hac Vice
12

13
                                               JEAN E. WILLIAMS
                                               Deputy Assistant Attorney General
14
                                                Environment & Natural Resources Division
15                                              United States Department of Justice
16                                              /s/ John H. Martin
17                                              JOHN H. MARTIN (CO Bar No. 32667)
                                                Wildlife & Marine Resources Section
18                                              999 18th Street, South Terrace, Suite 370
                                                Denver, CO 80202
19                                              Telephone (303) 844-1383
                                                Email: John.H.Martin@usdoj.gov
20

21
                                                LESLIE M. HILL (DC Bar No. 476008)
22                                              Environmental Defense Section
                                                601 D Street N.W., Suite 8000
23                                              Washington D.C. 20004
                                                Telephone (202) 514-0375
24                                              Facsimile (202) 514 8865
25                                              Email: Leslie.Hill@usdoj.gov

26                                              Counsel for Defendants
                                                
27

28
     CASE NO. 3:13-cv-01266-MMC           -5-
     STIPULATION AND PROPOSED ORDER
        Case 3:13-cv-01266-MMC Document 381 Filed 12/30/19 Page 6 of 6




                                      [PROPOSED] ORDER
 1

 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3               30th day of __________,
     DATED this _____         December 2019.

 4                                                  ____
                                                    __  ______
                                                            _ __________ ______________
                                                                         __    _
                                                    ______________________________    _
                                                    MAX
                                                    MAAXINE
                                                    MAXINE N M. CHESNEY
 5
                                                    U  it d St
                                                    United     t Di
                                                            States    t i t JJudge
                                                                   District    d
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CASE NO. 3:13-cv-01266-MMC            -6-
     STIPULATION AND PROPOSED ORDER
